defartment of the treasuf internal revenuf servic washington d c tax exempt ar gcverrmert entities devise jun d significant index number qe ty pe rast krkkkkkk kkk kk kiki khikkehkkk ikke kiki kiki kkk kirk keekekaet kk kk a kek kkk keke ikkekeekkkikkkerekke in re kk ek kk oe kk tok kkk ok doko kek ke dok plan no ak company mk kkk kk kekkkeekkkakekeekkeke ein rekkekkekkk kkk kkh dear kekkakkakkikk this letter is to inform you that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december is denied the company is a privately-owned manufacturer of sheet metal components and assemblies for the civilian and military aerospace industries the company and the plan operate on a fiscal_year ending december the facts of the company's situation illustrate that it is experiencing significant financial distress this is made known by the decline in sales and losses that the company has incurred from through 200' due to a reduction of its customers’ production levels this in turn has caused a significant decline in cash on hand while the company has adjusted payroll and expenses in an attempt to improve its financial situation the company's cash flows continue to suffer greatly you were notified in a letter dated date that your request had been tentatively denied in addition you had a conference of right on date section dollar_figure of revproc_2011_4 2011_1_irb_151 states that the taxpayer should furnish to the service any additional information proposed by the taxpayer and discussed at the conference within calendar days from the date of the conference if the information is not received within that time a ruling can be issued on the basis of the information at hand we also sent a letter dated date requesting the additional information however we did not receive any additional information from the company r b after considering all financial information the company has supplied we have determined that its business hardship is not temporary furthermore even if the funding waiver were granted the company's financial submission illustrates that it would not be abie to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan therefore because the company's financial hardship does not appear to be temporary and it is unable to satisfy future minimum_funding requirements your request for a waiver of the minimum_funding_standard for the plan_year ending december ‘ is denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the unpaid_minimum_required_contribution for the plan_year ending december you should file a form_5330 as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois this matter please contact id - at - if you require further assistance in sincerely yours cc william hulteng manager employee_plans technical
